DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claim 1, 
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
“calculate a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; change a temperature value indicating a temperature of the target object; generate thermal excitation energy using each of independent random numbers generated for the plurality of thermal noise generation circuits, respectively, and the temperature value, a number of the independent random numbers being a same as a predetermined number of the plurality of state transitions; compare the thermal excitation energy with the change value of the energy for a corresponding state transition to obtain a propriety of acceptance of each of the predetermined number of state transitions; select an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions; and randomly select one state transition from intermediate candidates selected by the plurality of first selection circuits” are considered to be mathematical operations presumably performed by general computer components.   There is no transformation or reduction of a particular article to a different state or thing.  The claims recite no clearly defined practical application of the claimed method or do not draw a conclusion as to the final end result of the mathematical operation being directed toward a practical application. 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “a state holding circuit configured to hold values of a plurality of state variables included in an evaluation function representing energy”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits” and “second selection circuit”  are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-5 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 6 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The steps of “calculating, by a calculation circuit, a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; changing, a temperature value indicating a temperature of the target object; generating thermal excitation energy using each of independent random numbers generated for the plurality of thermal noise generation circuits, respectively, and the temperature value, a number of the independent random numbers being a same as a predetermined number of the plurality of state transitions; comparing  the thermal excitation energy with the change value of the energy for a corresponding state transition to obtain a propriety of acceptance of each of the predetermined number of state transitions; randomly selecting, an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions; and randomly selecting, one state transition from intermediate candidates selected by the plurality of first selection circuits” are considered to be mathematical operations presumably performed by general computer components.   There is no transformation or reduction of a particular article to a different state or thing.  The claims recite no clearly defined practical application of the claimed method or do not draw a conclusion as to the final end result of the mathematical operation being directed toward a practical application. 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “holding, by a state hold circuit, values of a plurality of state variables”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits” and “second selection circuit” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 contains subject matter, i.e. the recited “target object”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Examiner’s notes
5.	Claims 1 and 6 distinguish over the prior art because none of the prior art of record teaches that an optimization device, comprising: a plurality of thermal noise generation circuits each configured to generate thermal excitation energy using each of independent random numbers generated for the plurality of thermal noise generation circuits, respectively, and the temperature value, a number of the independent random numbers being a same as a predetermined number of the plurality of state transitions, in combination with the rest of the claim limitation as claimed and defined by the applicant.

Response to Arguments
6.	Applicant's arguments filed have been fully considered but they are not persuasive. 
 	The applicant argues that the additional elements recited in the claims provided "significantly more" than the recited judicial exception (e.g., the additional elements were unconventional in combination). 
	The examiner respectfully disagrees with the applicant argument because the claims do not include any additional elements other than the “circuits” which are considered to be generic computer processor elements.  Therefore, the applicant’s argument  stating that “the additional elements were unconventional in combination” is not persuasive.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857